NUMBER 13-13-00717-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI C EDINBURG


DOUGLAS MICHAEL BULTHUIS,                                                     Appellant,

                                            v.

JOSE JUAN AVILA,                                                               Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                ORDER TO FILE APPELLANT'S BRIEF
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

       This cause is before the Court on appellant’s fifth unopposed motion for extension

of time to file the brief. The clerk’s record filed on February 14, 2014, was incomplete

and a supplemental clerk’s record was filed on June 23, 2014. This Court has previously

granted appellant four extensions of time for the filing of appellant’s brief; one extension
has been granted subsequent to the filing of the supplemental clerk’s record. Appellant

is now requesting until September 15, 2014 to file the appellate brief in this cause.

       The Court, having fully examined and considered appellant's fifth motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's fifth motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's fifth motion for extension of time to file the brief is hereby GRANTED,

and the Honorable Ronald G. Hole, counsel for appellant, is hereby ORDERED to file the

appellate brief with this Court on or before September 15, 2014. Further motions for

extension of time will not be favorably entertained by the Court.



                                                          PER CURIAM

Delivered and filed the
26th day of August, 2014.




                                              2